Order entered February 14, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00834-CV

    IN RE KINDER MORGAN PRODUCTION COMPANY, LLC, PECOS COUNTY
        APPRAISAL DISTRICT, AND THOMAS Y. PICKETT & CO., Relators

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-01622

                                           ORDER

       Before the Court is real party in interest’s January 17, 2019 motion for reconsideration en

banc. The Court requests relators to file a response, if any, by February 28, 2019.



                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE